       Case 4:20-md-02951-HSG Document 31 Filed 12/02/20 Page 1 of 2



1    GUTRIDE SAFIER LLP
     SETH A. SAFIER (State Bar No. 197427)
2    ANTHONY J. PATEK (State Bar No. 228964)
     MARIE A. MCCRARY (State Bar No. 262670)
3
     100 Pine Street, Suite 1250
4    San Francisco, CA 94111
     Telephone: (415) 336-6545
5    Facsimile: (415) 449-6469
6    Attorneys for Plaintiff
7

8

9
                               UNITED STATES DISTRICT COURT FOR THE
10

11                               NORTHERN DISTRICT OF CALIFORNIA

12
                                                             CASE NO. 4:20-md-02951-HSG
13

14     IN RE STUBHUB REFUND LITIGATION                       Order re: Administrative Motion for
15                                                           Transfer of Related Case and Potential
                                                             Tag-Along Action
16
                                                             Honorable Haywood S. Gilliam, Jr.
17

18

19                                                           JURY TRIAL DEMANDED

20

21

22

23

24

25

26

27

28

                                                       -1-
                                       Order re: Admin. Mot. to Relate Case
       Case 4:20-md-02951-HSG Document 31 Filed 12/02/20 Page 2 of 2



1
         Administrative Motion for Transfer of Related Case and Potential Tag-Along Action
2
            Plaintiff, on behalf of herself, those similarly situated, and the general public, moves for
3
     relation and/or transfer of Dobner v. StubHub, Case No. 3:20-cv-4786-EMC (N.D. Cal. July 16,
4
     2020), to In Re StubHub Refund Litigation, Case No. 2020-md-2951-HSG, pending within this
5
     transferee district, pursuant to this Court’s local rules 3-12 and 7-11 and Rule 7.2(a) of the Rules
6
     of the Judicial Panel on Multi-District Litigation.
7
            Having considered Plaintiff’s motion and the papers submitted in support thereof, the
8
     Court hereby GRANTS the administrative motion to relate this case to In re StubHub Refund
9
     Litigation, No. 2020-md-2951-HSG. The Clerk is directed to e-file a copy of the order in Case
10
     No. 3:20-cv-4786-EMC.
11

12

13          Dated: 12/2/2020
14
                                                    Hon. Haywood S. Gilliam, Jr.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           -1-
                                         Order re: Admin. Mot. to Relate Case
